Citation Nr: 1104576	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for seborrheic 
dermatitis (now claimed as a skin condition of the face and 
scalp), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied reopening of the Veteran's claim of 
entitlement to service connection for seborrheic dermatitis (now 
claimed as a skin condition of the face and scalp).

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned in October 2010.  A transcript of the hearing 
is associated with the Veteran's claims folder.  The nature of 
the Veteran's claims, along with the type of evidence needed to 
support the claims, were addressed during the October 2010 
hearing.  See Bryant v. Shinseki, 23 Vet.App. 488 (2010).

The Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for entitlement to service connection for 
seborrheic dermatitis (now claimed as a skin condition of the 
face and scalp) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed December 2004 and May 2005 rating decisions, 
the RO denied service connection for seborrheic dermatitis 
(claimed as a facial rash).
2.  The evidence associated with the claims file subsequent to 
the December 2004 and May 2005 rating decisions include evidence 
that relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for seborrheic 
dermatitis (now claimed as a skin condition of the face and 
scalp).


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for seborrheic dermatitis (now 
claimed as a skin condition of the face and scalp).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  
The Board has determined that new and material evidence has been 
submitted to reopen the claim.  Therefore, no further notice or 
development is needed to assist the Veteran in substantiating 
this aspect of his claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).



Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis

In a December 2004 rating decision, the RO denied service 
connection for seborrheic dermatitis (claimed as a facial rash), 
secondary to the service-connected disability of onychomycosis, 
bilateral great and 2nd toes, based on a finding that the medical 
evidence of record did not show that the seborrheic dermatitis 
was related to the service-connected onychomycosis, bilateral 
great and 2nd toes, nor was there any evidence of the disability 
during military service.

In a February 2005 statement, the Veteran indicated that his 
claim for service connection for seborrheic dermatitis (skin 
condition related to the head and face) was separate from his 
claim for service connection for dermatophytosis, and requested 
that his claim be reopened and granted.
In an unappealed May 2005 rating decision, the RO again denied 
the Veteran's claim for service connection for seborrheic 
dermatitis (claimed as a facial rash), secondary to the service-
connected disability of onychomycosis, bilateral great and 2nd 
toes, based on a finding that the medical evidence of record did 
not show that the Veteran's seborrheic dermatitis was related to 
his military service or his service-connected disabilities.  The 
Veteran's current claim to reopen was received in August 2007.  

The evidence of record at the time of the December 2004 and May 
2005 denials included outpatient treatment records from the VA 
Medical Center in Temple, Texas dated from March 2001 to May 2003 
which show the Veteran's complaints of a long-term history of dry 
flaky skin on the face and beard, dry skin over the beard and 
scalp, and dry skin on his face.  These records also show that in 
October 2002, the Veteran complained of dry, patchy areas in the 
scalp and on the face for approximately 2 years (since October 
2000).  In addition, the report of a June 2003 VA examination 
shows that the Veteran complained of dry, scaly, burning, 
irritated skin on the scalp and face, near the beard area and 
that he was diagnosed with seborrheic dermatitis of the scalp.  
VA outpatient treatment records from March 2004 show that the 
Veteran reported that he believed his dry skin was related to 
military service.  In addition, the report of a November 2004 VA 
examination shows that the Veteran reported a history of a 
chronic recurrent rash of the face and scalp, along with mild to 
moderate exfoliation of the scalp, eye brows and face since 1997.  
The report also shows that the Veteran was diagnosed with 
seborrheic dermatitis of the face and scalp and that he was 
treating the condition with Selsun shampoo and Desonide cream.  
The Veteran was also diagnosed during the examination with tinea 
corpus and onychomycosis, and the examiner opined that his 
seborrheic dermatitis of the face and scalp was not related to 
his tinea corpus and onychomycosis.  See November 2004 VA 
examination report.

Evidence received since the December 2004 and May 2005 denials 
include evidence supportive of the Veteran's contention that his 
skin disability was incurred in service.  This evidence includes 
outpatient treatment records from the VA Medical Center in 
Temple, Texas dated in April 2008 which show that the Veteran was 
diagnosed with seborrheic dermatitis (seborrheic eczema) and note 
that the Veteran had an eczematous problem since 1999 along with 
an acneiform eruption.  The evidence also includes an August 2008 
VA treatment note authored by D.P., M.D., which indicates that 
the Veteran had hidradenitis suppurativa and seborrheic 
dermatitis since 1999, and that he left military service in 2000.  
At that time, he was diagnosed again with seborrheic dermatitis.  
Finally, the evidence includes a transcript of the Veteran's 
Travel Board hearing in October 2010.  The Veteran testified that 
he has a current skin condition, which he described as dryness of 
the face, which developed around the end of 2000 and continued to 
the present time, as a result of the work he performed as a POL 
specialist dealing with petroleum lubricants and oils during 
active military duty.  

The Veteran is competent to report a skin condition in service 
and a continuity of symptoms since.  In view of Justus, the 
credibility of his assertions are not at issue at the present 
time.  Since the prior denial was based in part on the RO's 
determination that no skin disability was incurred in or related 
to service, the Veteran's testimony is not cumulative or 
redundant.  In addition, as his testimony links his current skin 
disability to service, it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Accordingly, it is new 
and material and reopening of the claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for seborrheic dermatitis (now 
claimed as a skin condition of the face and scalp) is reopened; 
to that extent only, the appeal is granted.







REMAND

The Veteran was afforded VA skin examinations in June 2003, 
November 2004, November 2006 and April 2009.  However, none of 
the VA examiners discussed whether the Veteran's skin disability 
of the face is related to service.
Under these circumstances, the Board finds that a medical 
opinion, based on full consideration of the Veteran's documented 
medical history and assertions, and supported by a clearly-stated 
rationale, would be helpful in resolving the claim for service 
connection for seborrheic dermatitis (now claimed as a skin 
condition of the face and scalp).  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.
The Board also notes that when the Board reopens a claim after 
the RO has denied reopening that same claim, the matter generally 
must be returned to the RO for consideration of the merits 
because the RO should, in the first instance, consider that new 
evidence, as well as laws and regulations not previously 
considered, and decide the matter so as to preserve for that 
claimant the one review on appeal as provided by 38 U.S.C.A. 
§ 7104.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in relation to his 
reopened claim for service connection for a 
skin disability, including under 38 C.F.R. 
§ 3.310.

2.  Return the Veteran's claims file to one 
of his prior VA skin examiners, or another 
qualified medical professional if none are 
available.  The examiner should review the 
claims folder and note such review.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current skin disorder is etiologically 
related to service.  The examiner must also 
provide an opinion as to whether it is at 
least as likely as not that the skin 
disorder was caused or chronically worsened 
by the Veteran's service-connected tinea 
corpus and onychomycosis of the toes.  The 
examiner should provide a rationale for the 
opinions.

3.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service connection 
for seborrheic dermatitis (now claimed as a 
skin condition of the face and scalp) on a de 
novo basis, to include as secondary to tinea 
corpus and onychomycosis of the toes.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


